DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims do not particularly point out and distinctly claim the invention, in that scope of invention has not been sufficiently defined, making the boundaries of the scope of claim language unclear.  See MPEP 2173.  The claims lack sufficient structural and/or functional language required to clearly define the scope of a distinct operable invention.  Some examples of this lack of sufficient structural and/or functional language are directed to: (claim 16) “ the power signal being” is unclear and not fully understood in the context of the claim language; (claim 16) in “a circuit… below a threshold”, it is unclear exactly what the threshold is of, and how, in what way, and by what means the circuit determines such a threshold, in the context of the claim language; (claim 16) in “communication interfaces”, it is unclear in the context of the claim language what is intended to interface with what other element or aspect of the invention.  
Similar 112 issues as above are found throughout several of the remaining claims, including how, in what way, and by what means the function of determining the fall in power signal is representative of tampering, as in claim 17; and it is unclear what the intended structural and/or functional purpose is for the indicator light in the context of the claim language for claim 18.    

Claim Objections
Claims 16 and 20 are objected to because of the following informalities:  each of these claims appear to have mistyped terms, including “powersignal”, “remotedevice”, “thecircuit”, and “cirutidetermining”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN 204856782 U (CN ‘782).
Regarding claim 16, as best understood, CN ‘782 provide most if not all of the claimed limitations, including what may at least broadly considered a portable power assembly comprising a solar assembly (including T) for capturing energy and inherently converting the energy to power signal provided to a device reliably coupled to the portable power assembly; a circuit (see figure 1) to monitor the power signal being; and one or more communication interfaces to send a notification to a remote device (see the disclosure).  
Regarding claim 16, CN ‘782 provides the claimed invention except possibly not explicitly teaching the circuit also determining that the power signal falls below a threshold; and the one or more communication interfaces to send a notification to a remote device in response to the power signal falling below the threshold.  
However, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well.  It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.  In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  One reason for such modifications to CN ‘782 by one of ordinary skilled in the art would be for detecting a drainage of energy on the power assembly caused by an activity triggering the use of voltage resources, thereby performing essentially as a sensor, as generally established in the art. 
Regarding claim 17, as best understood, such a limitation is provided by CN ‘782 in view of the doctrine of equivalence and KSR, similarly as outlined above. 
Regarding claim 18, an indicator light is provided at D1 (see the figure and disclosure).
Regarding claim 19, a speaker is provided at B.
Regarding claim 20, an image component (or camera) is provided at A, functioning in the manner claimed (see the disclosure).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675